Fourth Court of Appeals
                                San Antonio, Texas
                                       March 7, 2018

                                   No. 04-17-00223-CV

                              Maria Lidia GONZALEZ et al,
                                        Appellants

                                             v.

                         ESTATE OF IDELFONSO RAMIREZ,
                                     Appellee

                 From the 49th Judicial District Court, Zapata County, Texas
                                    Trial Court No. 6215
                         Honorable Jose A. Lopez, Judge Presiding


                                      ORDER
    The intervenors-appellants’ fourth motion for extension of time to file brief is hereby
GRANTED.

                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of March, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court